Citation Nr: 1514090	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  08-30 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from to November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In September 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge and a copy of the hearing transcript is located in Virtual VA.

In January 2014, the issue on appeal was remanded in order to comply with the provisions of the Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.o. and attempt to verify the Veteran's claimed in-service herbicide exposure in the Dominican Republic.  This was accomplished and the claim was readjudicated in a December 2014 supplemental statement of the case.  Accordingly, this matter is properly before the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  The Veteran did not sustain an injury or disease related to his prostate during service.

3.   The Veteran did not have chronic symptoms of prostate cancer in service or continuous symptoms after service separation. 

4.  Prostate cancer did not manifest to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer, to include as due to exposure to herbicides have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id. 

VCAA notice applies to all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued a May 2010 notice letter to the Veteran which met the VCAA notice requirements.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Service treatment records, VA treatment records, lay statements have been associated with the record.  The RO/AMC also attempted to verify alleged herbicide exposure in service with the U.S. Army and Joint Services Records Research Center (JSRRC) and the Agent Orange Mailbox. 

The Board acknowledges that the Veteran has not been afforded a VA examination to address whether prostate cancer is related to alleged exposure to herbicides in service.  The Board finds, however, that a VA examination is not necessary in order to decide the issue.  VA must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In accordance with the January 2014 Board remand directives, the Appeals Management Center (AMC) was ordered to conduct a search to determine whether the Veteran was exposed to herbicides while stationed in the Dominican Republic. Specifically, the Veteran has maintained that he was exposed to herbicides while stationed in the Dominican Republic.  He contends that the cane fields were sprayed with herbicides and his camp was close to the field where the chemicals were sprayed.  The AMC's research included contacting the JSRRC and the Agent Orange Mailbox.  In August  2014, a formal request was submitted to JSRRC and the Compensation Service Agent Orange Mailbox.  The requests asked each facility to conduct an extensive search to verify whether or not the Veteran was exposed to herbicide chemicals while stationed in the Dominican Republic from April 05, 1966 to August 20, 1966.

In September 2014, a response was received from the C&P Service Agent Orange Mailbox that informed the AMC of the following: 
"The Department of Defense (DoD) has provided Compensation Service with a listing of locations outside Vietnam and the Korean DMZ where tactical herbicides, such as Agent Orange, were used, tested, or stored.  The list does not contain names of individuals involved with the tactical herbicides.  Additionally, there are no references to routine base maintenance activities such as range management, brush clearing, and weed killing.  These were accomplished with commercial herbicides on all military bases worldwide.  Commercial herbicides do not fall under the regulations governing tactical herbicides at 38 CFR § 3.307(a)(6)(i).  Regarding your Veteran claimant, the DoD list does not show any use, testing, or storage of tactical herbicides at any location in the Dominican Republic during the period of April to August 1966.  Therefore, Compensation Service can provide no evidence to support the claim."

Also in September 2014, the JSRRC provided the following response:

"We have coordinated our research with the National Archives and Records Administration located in College Park, Maryland.  They were unable to locate 1966 unit records submitted by the 649th Supply and Services Company.  Therefore, we reviewed the Campaign Participation Credit for the Dominican Republic submitted by Headquarters, Department of the Army, dated December 30, 1992.  The participation credit covers the period April 28, 1965 to September 21, 1966 and lists the 649th Supply and Services Company as a participating unit.  However, to date, available historical information does not document that Agent Orange or other tactical herbicides were sprayed, tested or stored in the Dominican Republic during the specified period."

In sum, the AMC found that, based on the response from JSRRC and C&P Service, the Veteran exposure to herbicides chemicals could not be confirmed.  It was noted that each facility was unable provide any supporting facts that showed herbicides chemicals were utilized in the Dominican Republic during the 1966 timeframe.  As it was determined that the Veteran's exposure to herbicides could not be verified, the AMC discontinued obtaining evidence for the claim because there was no reasonable possibility that further assistance would substantiate the claim.

The Board finds that the AMC substantially complied with the Board's January 2014 remand order in attempting to verify the Veteran's claimed herbicide exposure.  See Stegall, 11 Vet. App. at 268 (1998).  Further, because the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. 
§ 3.307 in service, there is no duty to provide a VA medical examination.  

As explained in this decision, the Board finds that the weight of the evidence demonstrates no in service exposure to a herbicide, no injury or disease of the prostate or reproductive system, no symptoms of a prostate disorder in service, and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection because there is no relevant injury, disease, event, or exposure in service to which the current disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

Because the evidence demonstrates no in-service exposure, disease, injury, or symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of prostate cancer would place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of in-service chemical exposure, and could only result in a speculative opinion or purported opinion of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Accordingly, the Board finds that a remand for a VA examination or opinion to address prostate cancer is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran and his representative have not otherwise identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Prostate cancer (i.e., a malignant tumor) is a chronic disease listed under 
38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as prostate cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a) (6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis 

The Veteran claims that presumptive service connection is warranted for prostate cancer as due to herbicide exposure in service.  Specifically, he contends that the cane fields were sprayed with herbicides and his camp was close to the field where the chemicals were sprayed.  See Board Hearing Transcript at pg. 3.  While a presumption of service connection does exist for diseases associated with exposure to certain tactical herbicide agents, to include Agent Orange, the Veteran is not shown to have been exposed to a herbicide agent in service.
After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to a herbicide agent in service, and prostate cancer is not related to service.

With regard to claimed herbicide exposure during service, the Veteran's DD Form 214 and personnel records show that he had active service from November 1965 to November 1967, and that he served in the Dominican Republic.  The Veteran does not allege that he had service in the Republic of Vietnam, but instead contends that he was exposed to herbicides while stationed in the Dominican Republic.  The Board finds that the evidence does not confirm exposure to a qualifying herbicide agent in the Dominican Republic to warrant the presumption of service connection. See 38 C.F.R. § 3.307(a)(6)(iii) (2013); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C., para 10(o).  

In September 2014, a response was received from the C&P Service Agent Orange Mailbox that informed the AMC that the DOD list did not show any use, testing, or storage of tactical herbicides at any location in the Dominican Republic during the period of April to August 1966.  Further, a JSRRC response stated that a review of the Campaign Participation Credit for the Dominican Republic submitted by Headquarters, Department of the Army, dated December 30, 1992, did not document that Agent Orange or other tactical herbicides were sprayed, tested or stored in the Dominican Republic during the period of the Veteran's service.  

While the Veteran contends that he was exposed to herbicides in the Dominican Republic, the Board finds that weight of the evidence, to include evidence provided by the JSRRC and the DOD, which shows that tactical herbicide agents, to include Agent Orange were not used in the Dominican Republic, outweigh the Veteran's recent statements with regard to exposure, which the Board finds are not credible.  The Veteran's DD Form 214, service treatment records, personnel records, DOD and JSRRC research all failed to confirm any herbicide exposure in the Dominican Republic.  The Board finds that the evidence provided from the official sources, to include service treatment records, service personnel records, and information provided by the JSRRC and DOD, outweigh the generalized lay assertions provided by the Veteran.  Absent corroborating evidence of exposure to herbicides outside of Vietnam, the Board finds that there is no basis for presumptive service connection due to herbicide exposure.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2014).

The Veteran may also establish service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence demonstrates that the Veteran's prostate cancer is not related to service.

The Board finds that the Veteran did not have chronic symptoms of prostate cancer in service or continuous symptoms after separation from service.  Service treatment records do not reflect any injury or disease of the prostate or reproductive system in service.  The Veteran does not contend that prostate cancer first manifest in service or shortly after service.  Instead, VA outpatient treatment records from April 2009 to June 2010 note that the Veteran was first diagnosed with prostate cancer in April 2009, more than 40 years after service separation.  The Veteran has not identified the presence of any symptoms that can be related to prostate cancer in service.  Symptoms of prostate cancer did not manifest to a compensable degree within one year of separation from service.  For these reasons, the Board finds that symptoms of prostate cancer were not chronic in service, did not manifest within one year of service separation, and were not continuous after service separation.

To the extent that the Veteran contends that his prostate cancer is related to herbicide exposures in service, as a lay person, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as providing a medical nexus opinion.  Such an opinion would require an understanding of both the complex chemical effects as well as its causative effect on the unseen and complex prostate gland.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Moreover, the Board has found that the Veteran is not credible in identifying exposure to Agent Orange or other herbicides in service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the reasons discussed above, the Board finds that service connection for prostate cancer is not warranted.  With no in-service exposure, disease or even chronic symptoms in service, there is nothing in service to which prostate cancer could be related to by medical opinion evidence.  Additionally, the evidence shows no symptoms of prostate cancer in service or continuous symptoms after service separation, including within one year after service separation.  For these reasons, a preponderance of the evidence is against the claim for service connection for prostate cancer, and the appeal is denied.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer, to include as due to exposure to herbicides, is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


